DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/25/2020 has been entered.

Claim Status
Claims 1-4 and 6-12 are pending.
Claim 5 is cancelled.
Claims 11-12 are new.
Claims 1 and 4 are currently amended.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "Θ1 and Θ2" and "Θ3 and Θ4" (Fig. 7) have both been used to designate the same respective angles. The Examiner cites pg. 21 of the Specification that describes angles Θ1-Θ4 formed between different elements than the ones shown in Fig. 7. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The abstract of the disclosure is objected to because the abstract exceeds 150 words, and line 6 should read “rotated and held by the spin chuck”.  Examiner notes the “rotated and held” correction is needed in several instances (at least lines 6, 8, 10, and 14). See MPEP § 608.01(b).

Claim Objections
Claim 1 is objected to due to the following minor informality: in line 10, a colon should be added following “further comprising”.
Claim 11 is objected to due to the following minor informality: in line 9, a colon should be added following “further comprising”.
Claim 12 is objected to due to the following minor informality: in line 9, a colon should be added following “further comprising”.

Claim Interpretation
To clarify the record, the Examiner notes that the entirety of the claims define structural features of the apparatus in relation to specific edges, surfaces, and positions on the substrate that is processed by the apparatus. The Examiner does not interpret the substrate to be a part of the apparatus, merely an article worked upon by that apparatus. The courts have held that a claim containing an “inclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims”. See MPEP 2115. 
Furthermore, Applicant is cautioned that limitations that refer to, and rely upon, an object that is variable (e.g., a wafer; where one of ordinary skill in the art would recognize that substrates can be of variable size, geometry, and orientation) may render the claim indefinite as a whole, depending upon the nature of each limitation. For specific instances, see the rejections below under 35 U.S.C. 112(b). See also MPEP 2173.05(b)(II).


Additionally, the Examiner notes that the claims are replete with intended use language that describe structural features of the apparatus in the context of operational states of the apparatus and its contents. Apparatus claims define what an invention is, not what it does, and such intended use limitations are given weight to the extent that the prior art would be capable of performing the intended uses. See MPEP 2114(II). Such language is specifically cited and addressed in the limitations below. 
If Applicant feels the specific operation of the device is critical to the invention, the Applicant is encouraged to pursue those operational limitations in method claims, where the operation of the apparatus is given significantly more patentable weight.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 11 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 11, the limitation “a first angular span…” (lines 18-22) is considered to be new matter. Particularly, there can be no support found for the claimed mathematical relationship where a first angular span (interpreted as an arc length) equals a first arc angle, nor where a second angular span equals a second arc angle, since the angles and distances have not been identified in the disclosure as being “equal”.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 and 6-12 (all pending claims) are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph
Regarding claim 1, the limitation “with a principal surface of the substrate set substantially horizontally and adapted to rotate the substrate with a center of the substrate as a rotation center” is regarded as indefinite claim language, since it is unclear how a surface of the substrate is supposed to be “adapted” to rotate itself. In the interest of compact and expedited prosecution, the Examiner interprets the limitation as reading “with a principal surface of the substrate set substantially horizontally and ing 
Additionally, the limitation “a cup adapted to be disposed in an external circumferential part of the substrate rotated and held by the spin chuck” is regarded as indefinite claim language, since the claim appears to require that the cup be disposed inside the substrate. In the interest of compact and expedited prosecution, the Examiner interprets the claim as reading “a cup adapted to be disposed outside an external circumferential part of the substrate”.
Further, the limitations “the surface of the substrate rotated and held by the spin chuck” (lines 11 and 14) lack proper antecedent basis, since the surface to which they refer has not been established in the claim. In the interest of compact and expedited prosecution, the Examiner interprets the limitations as reading “the principal surface of the substrate”.
Next, the limitation “the wall part” (line 17) lacks proper antecedent basis. In the interest of compact and expedited prosecution, the Examiner interprets the claim as reading “the cylindrical wall part”, as recited in line 16.
Also, the limitation “the rotational direction of the substrate” (line 19) lacks proper antecedent basis. In the interest of compact and expedited prosecution, the Examiner a rotational direction of the substrate”, since such a direction has not been previously established in the claim.
Additionally, the limitation “the position on the extension of the straight line” (line 21) thrice lacks proper antecedent basis. In the interest of compact and expedited prosecution, the Examiner interprets the limitation in lines 18-22 as reading “an end edge of the opening part on a downstream side in the rotational direction of the substrate is arranged at a position farther along the downstream side in the rotation direction than the position where the processing liquid ejection nozzle supplies the processing liquid”.

As a separate matter, the entire claim is replete with limitations that define structural features of the apparatus on edges, surfaces, and positions on the substrate that is processed by the apparatus. Thus the claim contains numerous instances of indefinite language since they describe positions of structural features relative to an object that is variable (the substrate). One of ordinary skill in the art would be aware that substrates of many sizes, shapes, and orientations are commonly used in the liquid processing art. As such, one of ordinary skill in the art would not be reasonably apprised as to the scope of the invention, since the possible substrates are so variable. In the interest of compact and expedited prosecution, the Examiner interprets limitations that describe structural features of the apparatus in relation to the substrate as not adding additional structural limitations to the claim.

Regarding claims 2, 6, and 8-10, the claims are rejected at least based upon their dependencies to claim 1, whose defects they inherit.

Regarding claim 3, the limitation “the opening part is formed from a position on an upstream side….to a position on a downstream side in the rotational direction of the substrate” is regarded as indefinite claim language, because it cannot be determined how the opening part is formed from a position than a position on an extension of a straight line connecting the processing liquid ejection nozzle and a substrate processing liquid position. In the interest of compact and expedited prosecution, the Examiner interprets the claim as reading “wherein the opening part is formed in a position adjacent to the spin chuck.”

Regarding claim 4, the limitation “an end edge of the opening part” is regarded as indefinite claim language, because it cannot be determined how the opening part is formed from a position than a position on an extension of a straight line connecting the processing liquid ejection nozzle and a substrate processing liquid position. In the interest of compact and expedited prosecution, the Examiner interprets the claim as reading “wherein the opening part is formed in a position adjacent to the spin chuck.”

Regarding claim 7, the limitation “the end edge of the opening part” lacks proper antecedent basis. In the interest of compact and expedited prosecution, the Examiner interprets the claim as reading “the circumferential edge part”, as established in claim 6.

Regarding claim 11, the limitation “with a principal surface of the substrate set substantially horizontally and adapted to rotate the substrate with a center of the substrate as a rotation center” (lines 2-3) is regarded as indefinite claim language, since it is unclear how a surface of the substrate is supposed to be “adapted” to rotate itself. In the interest of compact and expedited prosecution, the Examiner interprets the limitation as reading “with a principal surface of the substrate set substantially horizontally and ing 
Additionally, the limitation “a cup adapted to be disposed in an external circumferential part of the substrate rotated and held by the spin chuck” (lines 7-8) is regarded as indefinite claim language, since the claim appears to require that the cup be disposed inside the substrate. In the interest of compact and expedited prosecution, the Examiner interprets the claim as reading “a cup adapted to be disposed outside an external circumferential part of the substrate”.
Further, the limitations “the surface of the substrate rotated and held by the spin chuck” (lines 10 and 13) lack proper antecedent basis, since the surface to which they refer has not been established in the claim. In the interest of compact and expedited prosecution, the Examiner interprets the limitations as reading “the principal surface of the substrate”.
Next, the limitation “the wall part” (line 16) lacks proper antecedent basis. In the interest of compact and expedited prosecution, the Examiner interprets the claim as reading “the cylindrical wall part”, as recited in line 15.



As a further matter, the limitation “a first angular span…” (lines 18-22) is regarded as indefinite claim language, since it is unclear how “a first angular span” can “equal a first arc angle”, how “a second angular span” can “equal a second angle”. Applicant appears to be convoluting an arc length (distance) with the angle that defines said arc.  Furthermore, Applicant has not defined how the angles are to be formed- Applicant has specified the end points of the rays of an angle, but not where the rays intersect (the center of the spin chuck, a circumferential edge, or any random point on the spin chuck, for example). In the interest of compact and expedited prosecution, the Examiner interprets the portion of the claim in lines 18-22 such that it reads “wherein the processing liquid ejection nozzle is arranged above an outer circumferential edge of the spin chuck”.

 Regarding claim 12, the limitation “with a principal surface of the substrate set substantially horizontally and adapted to rotate the substrate with a center of the substrate as a rotation center” (lines 3-4) is regarded as indefinite claim language, since it is unclear how a surface of the substrate is supposed to be “adapted” to rotate itself. In the interest of compact and expedited prosecution, the Examiner interprets the limitation as reading “with a principal surface of the substrate set substantially horizontally and ing 
Additionally, the limitation “a cup adapted to be disposed in an external circumferential part of the substrate rotated and held by the spin chuck” (lines 7-8) is regarded as indefinite claim language, since the claim appears to require that the cup be disposed inside the substrate. In the interest of compact and expedited prosecution, the Examiner interprets the claim as reading “a cup adapted to be disposed outside an external circumferential part of the substrate”.
Further, the limitations “the surface of the substrate rotated and held by the spin chuck” (lines 10 and 13) lack proper antecedent basis, since the surface to which they refer has not been established in the claim. In the interest of compact and expedited prosecution, the Examiner interprets the limitations as reading “the principal surface of the substrate”.
Next, the limitation “the wall part” (line 16) lacks proper antecedent basis. In the interest of compact and expedited prosecution, the Examiner interprets the claim as reading “the cylindrical wall part”, as recited in line 15.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4 and 6-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Higashijima (US Pub. 2014/0116480).
Regarding claim 1, 
a spin chuck ([0027] and Fig. 1, wafer adsorption surface #31) adapted to hold a substrate (Fig. 1, wafer W);
a processing liquid ejection nozzle ([0040] and Fig. 2, chemical liquid nozzle #71) adapted to eject a processing liquid ([0040]: ejects a chemical liquid); and 
a cup ([0034] and Fig. 1, cup #2) adapted to collect the processing liquid scattered from the substrate ([0034]: outer peripheral wall #26 of cup #2 receives fluid scattered outwardly from the wafer), the substrate processing apparatus further comprising 
above the surface of the substrate rotated and held by the spin chuck, an anti-splash member ([0035] and annotated Fig. 3 below, folded portion #262) for preventing the processing liquid having collided with the cup from reaching the surface of the substrate rotated and held by the spin chuck ([0065]: mist of chemical liquid suppressed from being directed to wafer W),

    PNG
    media_image1.png
    218
    360
    media_image1.png
    Greyscale

wherein the anti-splash member comprises a cylindrical wall part (Figs. 1 and 3, portion #262 shown as a cylindrical member, also rigidly attached to cover member #5, which forms an additional cylindrical member), 
an opening part (see annotated Fig. 3 below) is formed in an area of the wall part (as below, in an adjacent volume to #262), said area facing the processing liquid ejection nozzle (see annotated Fig. 2 below, opening part volume adjacent to and “facing” the ejection nozzle in the region identified).

    PNG
    media_image2.png
    147
    278
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    125
    233
    media_image3.png
    Greyscale


To clarify the record, the claim limitations “adapted to hold a substrate”, “adapted to rotate the substrate with a center of the substrate as a rotation center”, “adapted to eject a processing liquid to a circumferential edge part of the substrate rotated and held by the spin chuck”, “adapted to be disposed in an external circumferential part of the substrate rotated and held by the spin chuck and collect the processing liquid scattered from the substrate”, “that is disposed between a collision position where the processing liquid scattered from the substrate collides with the cup and the substrate” are merely intended uses and are given weight to the extent that the prior art is capable of performing the intended uses.  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. See MPEP 2114(II). 



	Additionally, the limitation “for preventing the processing liquid having collided with the cup from reaching the surface of the substrate rotated and held by the spin chuck” is interpreted as an intended result of a process step recited by the claim. The courts have held that “a whereby clause” in a claim “is not given weight when it simply expresses the intended result of a process step positively recited” Hoffer v. Microsoft Corp., 405 F.3d 1326, 1329, 74 USPQ2d 1481, 1483 (Fed. Cir. 2005), quoting Minton v. Nat’l Ass’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003). See MPEP 2111.04.

Regarding claim 2, Higashijima teaches wherein the cylindrical wall part extends downward from an end edge of the cup on a substrate side (see annotated Fig. 3 below, #262 extends vertically downward from edge of cup #2, near substrate W).

    PNG
    media_image1.png
    218
    360
    media_image1.png
    Greyscale


Regarding claim 3, the structural position of “the opening part” has only been described in the context of positions of a substrate undergoing processing in the apparatus itself. As such, the entire claim is merely a statement relating to a material or article worked upon by a structure. A claim containing an “inclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims”. See MPEP 2115. Further, positions on a rotating substrate and positions where processing liquid are ejected are merely intended uses of the apparatus. See MPEP 2114(II). The Higashijima apparatus is capable of supplying processing liquid to the substrate as set forth above.

Regarding claim 4, the structural position of “an end edge of the opening part” has only been described in the context of positions of a substrate undergoing 

Regarding claim 6, Higashijima teaches a gas ejection nozzle ([0040] and Fig. 2, gas nozzle #73) adapted to eject gas ([0040]: eject a gas, such as N2, for drying).
To clarify the record, the limitation “to, at a position on an upper stream side in the rotational direction of the substrate than the position where the processing liquid ejection nozzle supplies the processing liquid to the substrate, eject gas to the circumferential edge part of the substrate rotated held by the spin chuck” is a statement relating to a material or article worked upon by a structure and is an intended use of the apparatus. 
A claim containing an “inclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims” (see MPEP 2115) and a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim (see MPEP 2114(II)). 

Regarding claim 7, the structural position of “an end edge of the opening part” has only been described in the context of positions of a substrate undergoing processing in the apparatus itself. As such, the entire claim is merely a statement relating to a material or article worked upon by a structure. A claim containing an “inclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims”. See MPEP 2115. Further, positions on a rotating substrate and positions where processing liquid are ejected are merely intended uses of the apparatus. See MPEP 2114(II). The Higashijima apparatus is capable of supplying processing liquid to the substrate as set forth above.

Regarding claim 8, Higashijima teaches wherein said processing liquid ejection nozzle constitutes one of a plurality of processing liquid ejection nozzles ([0040] and Fig. 2, chemical liquid nozzle #71 and rinse nozzle #72 are attached as a single unit- common nozzle holder #74) that are disposed at a fore end of an arm ([0040] and Fig. 2, disposed at the end of rod #751).

The limitation “swingable between a processing liquid supply position above the circumferential edge part of the substrate rotated and held by the spin chuck, and a withdrawn position separate from above the substrate rotated and held by the spin chuck, and the plurality of processing liquid ejection nozzles are selectively usable” is merely an intended use of the apparatus, and is given patentable weight to the extent that the prior art is capable of performing the intended use. 
The apparatus as taught by Higashijima would be capable of “swinging” between several radial positions ([0040], by virtue of motor #75 as attached to rod #751, which 

Regarding claim 9, Higashijima teaches wherein the cup comprises a collision surface ([0059] and Fig. 3, fluid receiving surface #261 of cup #2), and the collision surface is configured to be a tilted surface (see Fig. 3, tilted downward).
The structural position of the collision surface has only been described in the context of positions of the substrate. As such, the entire claim is merely a statement relating to a material or article worked upon by a structure. A claim containing an “inclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims”. See MPEP 2115. Further, positions on a rotating substrate and positions where processing liquid are ejected are merely intended uses of the apparatus. See MPEP 2114(II). The Higashijima apparatus is capable of supplying processing liquid to the substrate as set forth above.


Regarding claim 10, Higashijima teaches wherein a lower end of the wall part comprises a tilted surface ([0037] and Fig. 3, lower side portion #512 of cover member #5 is inclined).



Regarding claim 11, Higashijima teaches a substrate processing apparatus ([0025] and Fig. 1, liquid processing apparatus #1) comprising: 
a spin chuck ([0027] and Fig. 1, wafer adsorption surface #31) adapted to hold a substrate (Fig. 1, wafer W), the substrate having a substantially circular outer shape (Fig. 2), with a principal surface of the substrate set substantially horizontally (Fig. 3) and adapted to rotate the substrate with a center of the substrate as a rotation center ([0003]); 
a processing liquid ejection nozzle ([0040] and Fig. 2, chemical liquid nozzle #71) adapted to eject a processing liquid ([0040]: ejects a chemical liquid) to a circumferential edge part of the substrate rotated and held by the spin chuck (Fig. 2); and 
a cup ([0034] and Fig. 1, cup #2) adapted to be disposed above an external circumferential part of the substrate rotated and held by the spin chuck (Fig. 1, at 
above the surface of the substrate rotated and held by the spin chuck, an anti-splash member ([0035] and annotated Fig. 3 below, folded portion #262) for preventing the processing liquid having collided with the cup from reaching the surface of the substrate rotated and held by the spin chuck ([0065]: mist of chemical liquid suppressed from being directed to wafer W), 
wherein the anti-splash member comprises a cylindrical wall part (Figs. 1 and 3, portion #262 shown as a cylindrical member, also rigidly attached to cover member #5, which forms an additional cylindrical member), 
an opening part (see annotated Fig. 3 below) is formed in an area of the wall part, said area facing the processing liquid ejection nozzle (see annotated Fig. 2 below, opening part volume adjacent to and “facing” the ejection nozzle in the region identified), and 

    PNG
    media_image2.png
    147
    278
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    125
    233
    media_image3.png
    Greyscale

wherein the processing liquid ejection nozzle is arranged above an outer circumferential edge of the spin chuck (see Fig. 2 and 4A-5B) (see Examiner’s interpretation of the limitation as rejected above under 35 U.S.C. 112(b)).

To clarify the record, the claim limitations “adapted to hold a substrate”, “adapted to rotate the substrate with a center of the substrate as a rotation center”, “adapted to eject a processing liquid to a circumferential edge part of the substrate rotated and held by the spin chuck”, “adapted to be disposed in an external circumferential part of the substrate rotated and held by the spin chuck and collect the processing liquid scattered from the substrate”, “that is disposed between a collision position where the processing liquid scattered from the substrate collides with the cup and the substrate” are merely intended uses and are given weight to the extent that the prior art is capable of performing the intended uses.  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. See MPEP 2114(II). 

Further, the claim limitations “the substrate having a substantially circular outer shape and an associated substrate circumferential edge, with a principal surface of the substrate set substantially horizontally and adapted to rotate the substrate with a center of the substrate as a rotation center”, “to a circumferential edge part of the substrate rotated and held by the spin chuck”, “adapted to be disposed in an external circumferential part of the substrate rotated and held by the spin chuck and collect the 

	Additionally, the limitation “for preventing the processing liquid having collided with the cup from reaching the surface of the substrate rotated and held by the spin chuck” is interpreted as an intended result of a process step recited by the claim. The courts have held that “a whereby clause” in a claim “is not given weight when it simply expresses the intended result of a process step positively recited” Hoffer v. Microsoft Corp., 405 F.3d 1326, 1329, 74 USPQ2d 1481, 1483 (Fed. Cir. 2005), quoting Minton v. Nat’l Ass’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003). See MPEP 2111.04.

Regarding claim 12, Higashijima teaches a substrate processing apparatus ([0025] and Fig. 1, liquid processing apparatus #1) comprising: 
a spin chuck ([0027] and Fig. 1, wafer adsorption surface #31) adapted to hold a substrate (Fig. 1, wafer W), the substrate having a substantially circular outer shape (Fig. 2), with a principal surface of the substrate set substantially 
a processing liquid ejection nozzle ([0040] and Fig. 2, chemical liquid nozzle #71) adapted to eject a processing liquid ([0040]: ejects a chemical liquid) to a circumferential edge part of the substrate rotated and held by the spin chuck (Fig. 2); and 
a cup ([0034] and Fig. 1, cup #2) adapted to be disposed above (see rejection under 35 U.S.C 112(b) above) an external circumferential part of the substrate rotated and held by the spin chuck (Fig. 1, at least a portion of #2 vertically above the wafer W) and collect the processing liquid scattered from the substrate ([0034]: outer peripheral wall #26 of cup #2 receives fluid scattered outwardly from the wafer), the substrate processing apparatus further comprising 
above the surface of the substrate rotated and held by the spin chuck, an anti-splash member ([0035] and annotated Fig. 3 below, folded portion #262) for preventing the processing liquid having collided with the cup from reaching the surface of the substrate rotated and held by the spin chuck ([0065]: mist of chemical liquid suppressed from being directed to wafer W), 
wherein the anti-splash member comprises a cylindrical wall part (Figs. 1 and 3, portion #262 shown as a cylindrical member, also rigidly attached to cover member #5, which forms an additional cylindrical member), 
an opening part (see annotated Fig. 3 below) is formed in an area of the wall part, said area facing the processing liquid ejection nozzle (see annotated Fig. 2 below, opening part volume adjacent to and “facing” the ejection nozzle in the 

To clarify the record, the claim limitations “adapted to hold a substrate”, “adapted to rotate the substrate with a center of the substrate as a rotation center”, “adapted to eject a processing liquid to a circumferential edge part of the substrate rotated and held by the spin chuck”, “adapted to be disposed in an external circumferential part of the substrate rotated and held by the spin chuck and collect the processing liquid scattered from the substrate”, “that is disposed between a collision position where the processing liquid scattered from the substrate collides with the cup and the substrate”, and “such that the upper end of the opening part is higher in position on the upstream side in the rotational direction of the substrate and lower in position on the downstream side of the rotational direction” are merely intended uses and are given weight to the extent that the prior art is capable of performing the intended uses.  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. See MPEP 2114(II). 

Further, the claim limitations “the substrate having a substantially circular outer shape and an associated substrate circumferential edge, with a principal surface of the substrate set substantially horizontally and adapted to rotate the substrate with a center of the substrate as a rotation center”, “to a circumferential edge part of the substrate 

	Additionally, the limitation “for preventing the processing liquid having collided with the cup from reaching the surface of the substrate rotated and held by the spin chuck” is interpreted as an intended result of a process step recited by the claim. The courts have held that “a whereby clause” in a claim “is not given weight when it simply expresses the intended result of a process step positively recited” Hoffer v. Microsoft Corp., 405 F.3d 1326, 1329, 74 USPQ2d 1481, 1483 (Fed. Cir. 2005), quoting Minton v. Nat’l Ass’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003). See MPEP 2111.04.

Response to Arguments
Applicant argues (Remarks filed 9/25/2020, pg. 9) that the features of amended claim 1 distinguish over the Higashijima reference. Respectfully, the Examiner disagrees.
Fundamentally, the limitations of amended claim 1 (as argued by Applicant) are structural relationships of apparatus components in relation to the substrate. As explained in the Claim Interpretations section at the beginning of the Office Action, the Examiner does not interpret the substrate to be a part of the apparatus, merely an article worked upon by that apparatus. The courts have held that a claim containing an “inclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims”. See MPEP 2115.
Furthermore, one of ordinary skill in the art would recognize that substrates commonly used in these liquid etching apparatuses can comprise vastly different sizes and shapes (including some three-dimensional, non-flat substrates). As such, relating specific features of the apparatus to the substrate creates an issue of indefiniteness, since the object to which they refer (the substrate) is an object that is variable.

Applicant argues that new claim 11 is allowable due to incorporation of an angular span relationship. Applicant alleges that the previous Examiner (Examiner Orson) and his Supervisor (SPE Baldwin) indicated that the angular relationships of Fig. 7 present allowable subject matter. No evidence can be found in the official record (notably, the Examiner’s Interview Summaries for Interviews dating 1-July 2020 and 27-July 2020) of such an indication or agreement. The current Examiner notes the exact 
Principally, the limitation of claim 11 as argued describes an imaginary set of lines, angles, and arcs that are formed between a rotational center of the apparatus and the liquid injection nozzle/surrounding structures (see Fig. 7). This limitation also appears to be recited as an intended use of the apparatus, since the processing nozzle (Fig. 7, #31) can be seen rotating across the surface of the substrate/chuck (see Fig. 3). Since the structure #31 is not static in position, angles formed between the nozzle and a rotational center of the chuck will be variable, depending on the orientation of the arm #21. As such, the angles identified in claim 11 could only be describing an operational state of the device, and thus an intended use of the device.

Applicant argues that new claim 12 is allowable due to incorporation of a “curved opening” feature. Applicant alleges that Examiner Orson and SPE Baldwin indicated that the opening shape in Fig. 10 of the instant Application is novel and not obvious over the art. The current Examiner notes the exact language used by Examiner Orson states “this proposed additional claim would distinguish over the prior art” (Examiner’s Interview Summary of the 27-July interview). Respectfully, the Examiner disagrees that this feature distinguishes over the Higashijima reference. Particularly, the Examiner cites paragraph [0034] of Higashijima, which states “a curved surface may be provided Higashijima teaches the features of the new claim 12.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kurt Sweely whose telephone number is (571)272-8482.  The examiner can normally be reached on Monday - Friday, 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on (571)-272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/KURT SWEELY/Examiner, Art Unit 1718                                                                                                                                                                                             
/Benjamin Kendall/Primary Examiner, Art Unit 1718